                                          Case 3:20-cv-03975-WHO Document 4 Filed 08/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     KEVIN DEAN BREWER,                              Case No. 20-cv-03975-WHO (PR)
                                         aka MICHAEL GREEN,
                                   8                   Petitioner,                       ORDER OF DISMISSAL
                                   9             v.
                                  10
                                         MARCUS POLLARD,                                 Dkt. No. 2
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13
                                                                            INTRODUCTION
                                  14
                                              Petitioner Kevin Dean Brewer, aka Michael Green, has filed another petition
                                  15
                                       challenging the same state convictions he challenged in three prior (and now closed)
                                  16
                                       habeas actions he filed in this district, Green v. Knipp, No. 12-01689 WHO, Brewer v.
                                  17
                                       Perez, No. 15-02456 WHO, and Green v. Covello, 19-00176 WHO. The instant petition
                                  18
                                       will be dismissed as second or successive to the prior petitions.
                                  19
                                                                             BACKGROUND
                                  20
                                              Petitioner’s first habeas petition was denied on the merits. (Green, No. 12-1689,
                                  21
                                       Docket No. 43.) He appealed, but his appeal was terminated by the Ninth Circuit because
                                  22
                                       it was not timely filed. (Id., Dkt. Nos. 45, 47 and 50.)
                                  23
                                              His second habeas action was dismissed as second or successive. (Brewer, No. 15-
                                  24
                                       02456, Dkt. No. 4.) He, but the Ninth Circuit terminated his appeal when it denied his
                                  25
                                       request for a certificate of appealability. (Id., Dkt No. 9.)
                                  26
                                              His third habeas action was dismissed as second or successive. (Green, No. 19-
                                  27
                                       00176 WHO.) He appealed, but the Ninth Circuit terminated his appeal when it denied his
                                  28
                                             Case 3:20-cv-03975-WHO Document 4 Filed 08/10/20 Page 2 of 3




                                   1   request for a certificate of appealability. (Green v. Covello, Ninth Circuit Case No. 19-
                                   2   15204, Dkt. No. 2.)
                                   3            These three prior petitions and the current petition are challenges to petitioner’s
                                   4   2009 state court convictions for the sexual abuse and sexual assault of a child, for which he
                                   5   received a sentence of 61 years to life.1
                                   6                                            DISCUSSION
                                   7            The instant petition is barred by the rule against filing a second or successive
                                   8   petition. As noted, petitioner has filed at least one previous petition regarding the same
                                   9   convictions at issue in the instant petition. In order to file a second or successive petition,
                                  10   petitioner must obtain an order from the Court of Appeals authorizing the district court to
                                  11   consider the petition. See 28 U.S.C. § 2244(b)(3)(A). Because petitioner has not shown
                                  12   that he has received such authorization, the instant petition must be dismissed as second or
Northern District of California
 United States District Court




                                  13   successive, the filing of which has not been authorized by the Court of Appeals.
                                  14   Accordingly, the petition is DISMISSED.
                                  15                                           CONCLUSION
                                  16            The instant petition is DISMISSED as second or successive, the filing of which has
                                  17   not been authorized by the Court of Appeals.
                                  18            Petitioner’s application to proceed in forma pauperis (IFP) is DENIED as
                                  19   insufficient. (Dkt. No. 2.) It lacks the proper application form itself, a certificate of funds,
                                  20   and a prison trust account statement showing transactions for the last six months. If
                                  21   petitioner files the proper documents, the Court will reconsider his IFP application.
                                  22            A certificate of appealability will not issue. Petitioner has not shown “that jurists of
                                  23   reason would find it debatable whether the petition states a valid claim of the denial of a
                                  24   constitutional right and that jurists of reason would find it debatable whether the district
                                  25   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                  26
                                  27
                                       1
                                  28       People v. Brewer, 192 Cal. App. 4th 457 (Cal. Ct. App. Feb. 1, 2011).

                                                                                       2
                                          Case 3:20-cv-03975-WHO Document 4 Filed 08/10/20 Page 3 of 3




                                   1          The Clerk shall amend the docket to reflect that Marcus Pollard, the warden of the
                                   2   prison in which petitioner is housed, is the sole respondent in this action. Petitioner named
                                   3   the warden (by title only) as well as the “Attorney General of Alameda County” and the
                                   4   “Deputy District Attorney.” Pollard, the Warden of the R.J. Donovan Correctional
                                   5   Facility, is the sole proper respondent in this action, as he is the custodian having day-to-
                                   6   day control over petitioner, the only person who can produce “the body” of the petitioner.
                                   7   Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (quoting Guerra v. Meese,
                                   8   786 F.2d 414, 416 (D.C. Cir. 1986)). The Clerk shall enter Pollard as respondent and
                                   9   terminate the others.
                                  10          The Clerk shall terminate all pending motions, enter judgment in favor of
                                  11   respondent, and close the file.
                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13        Dated: August 10, 2020
                                                                                          _________________________
                                  14
                                                                                          WILLIAM H. ORRICK
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                      3
